Citation Nr: 0905378	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension (SMP) based on 
either the need for aid and attendance or on being 
housebound.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel










INTRODUCTION

The veteran had active military service from December 1970 to 
May 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision.

In the veteran's claims file there is some indication that 
representation of the veteran was sought by his guardian.  In 
May 2007, VA sent a letter to the veteran asking him to 
clarify whether he desired to be represented.  No response 
was received, and no representation agreement has been 
associated with the veteran's claims file.  If the veteran 
desires representation, he should complete and submit the VA 
form designating his representative.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In May 2006, the veteran asserted that he was entitled to SMP 
based on either the need for aid and attendance or on 
housebound status, based on having infectious hepatitis, 
bronchial asthma, lung cancer, and dementia.  In July 2006, 
the veteran stated that he needed the assistance of others to 
complete his activities of daily living.

In a July 2006 treatment record, the veteran was noted to 
have no limitations on his mobility, and it was noted that he 
walked frequently.  It was also noted that the veteran was 
able to groom, bathe, and orally care for himself without 
assistance.  At a VA examination in August 2006 the veteran 
asserted that since undergoing chemotherapy he had developed 
severe neuropathy in his four extremities, stating that he 
was almost to the point that he could not propel his 
wheelchair.  The examiner indicated that the veteran was not 
bedridden and his best corrected vision was not 5/200 or 
worse in both eyes.  The veteran reported that he needed 
assistance bathing, but was able to fasten his clothes, 
shave, and use the toilet.  The examiner indicated that the 
veteran had no functional restrictions with regard to his 
lower extremities, observing that he had no difficulty 
standing up from his wheelchair and transferring to the 
stretcher.  The examiner indicated that the veteran could 
walk about 50 meters with the assistance of a cane.  The 
veteran used a wheelchair to go outside the house, which he 
was able to do without assistance.

In the veteran's January 2007 substantive appeal, the 
veteran's guardian wrote that the veteran could not take a 
bath on his own, he had to be fed, and he could not walk.  
She stated that the conditions he lived in were deplorable 
and indicated that he needed attention 24 hours per day.

As such, it appears that the veteran's condition may have 
worsened since his last examination, and another examination 
is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from January 
2007 to the present.

2.  Schedule the veteran for a VA aid and 
attendance and housebound examination.  The 
claims file and a copy of this remand 
should be made available to the examiner in 
conjunction with the requested examination.  
The examiner should order any additional 
tests and/or examinations he/she deems to 
be necessary.

The examiner should determine whether the 
veteran's corrected visual acuity is 5/200 
or less in both eyes, and whether the 
concentric contraction of his visual fields 
is 5 degrees or less.

The examiner should also discuss whether 
the veteran is under an incapacity, 
physical or mental, that requires care and 
assistance on a regular basis to protect 
him from the hazards or dangers incident to 
his daily environment.  The examination 
should also mention whether the following 
factors are present: inability of veteran 
to dress himself or to keep himself 
ordinarily clean and presentable; frequent 
need of adjustment of any special 
prosthetic or orthopedic appliance which by 
reasons of the particular disability cannot 
be done without aid; inability of the 
veteran to feed himself through the loss of 
coordination of upper extremities or 
through extreme weakness; or inability to 
tend to the wants of nature.

A rationale for all opinions should be 
provided.

3.  Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period for 
response and return the case to the Board, 
if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




